Case 1:20-cv-02568-CBA-RLM Document 31 Filed 10/27/20 Page 1 of 4 PageID #: 121




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 KARYN PETERSEN, et al.,

                                             Plaintiffs,            MEMORANDUM
                                                                    AND ORDER

                            -against-                               20-CV-2568 (CBA)

 EMBLEMHEALTH, INC., et al.,

                                              Defendants.
 -------------------------------------------------------------x

 ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

         Currently pending before this Court is plaintiffs’ motion for court-supervised notice to

 putative collective action members, pursuant to 29 U.S.C. § 216(b), and for disclosure of

 identifying information of potential collective action members. See Stipulation and Proposed

 Order (Oct. 23, 2020) (“Stipulation”), Electronic Case Filing Docket Entry (“DE”) #29; Joint

 Letter on Parties' Positions Regarding Defendants' Production of Collective Members Cell

 Phone Numbers (Oct. 23, 2020) (“Joint Ltr.”), DE #30. Defendants consent to the proposed

 notice to putative collective members concerning this lawsuit and the proposed methods of

 notice, with one exception. See Stipulation ¶ 2. Defendants oppose plaintiffs’ request for the

 production of “Collective members' last known cell phone numbers for purposes of

 distributing notice by text message and enabling the Notice Administrator to contact Collective

 members for updated addresses, if necessary.” Joint Ltr. at 1; see Stipulation ¶ 2. For the

 following reasons, the Court approves the parties' Proposed Order and Notice, on consent,

 subject to the modifications discussed below. The Court further directs defendants to produce
Case 1:20-cv-02568-CBA-RLM Document 31 Filed 10/27/20 Page 2 of 4 PageID #: 122




 collective members’ last known telephone numbers and authorizes notice to be sent by text

 message, in addition to the methods agreed to by the parties.

        “The overarching policies of the notice provisions of Section 216(b), such as achieving

 judicial efficiency and lowering individual costs for plaintiffs . . . ‘depend on employees

 receiving accurate and timely notice concerning the pendency of the collective action, so that

 they can make informed decisions about whether to participate.’” Zhongle Chen v. Kicho

 Corp., No. 18 CV 7413 (PMH) (LMS), 2020 WL 1900582, at *9 (S.D.N.Y. Apr. 17, 2020)

 (quoting Fasanelli v. Heartland Brewery, Inc., 516 F.Supp.2d 317, 323 (S.D.N.Y. 2007)).

 Courts in collective actions regularly order the production of telephone numbers of potential

 collective action members, in addition to other contact information. See, e.g., Valerio v. RNC

 Indus., LLC, 314 F.R.D. 61, 74-75 (E.D.N.Y. 2016) (quoting Velasquez v. Digital Page,

 Inc., No. CV 11-3892(LDW)(AKT), 2014 WL 2048425, at *15 (E.D.N.Y. May 19, 2014))

 (collecting cases); see Lopez v. Paralia Corp., 16-CV-6973 (SLT)(PK), 2018 WL 582466, at

 *3 (E.D.N.Y. Jan. 26, 2018) (rejecting defendant’s argument that telephone numbers should

 not be produced); Zaldivar v. JMJ Caterers, Inc., 166 F.Supp.3d 310, 326 (E.D.N.Y. 2016).

 Recently, a number of courts have rejected defendants’ argument that sending notice by text

 message is unduly intrusive and specifically authorized the practice to increase the chances that

 collective members will receive timely notice. See Hernandez v. Between the Bread 55th Inc.,

 17-cv-9541 (LJL), 2020 WL 6157027, at *14-15 (S.D.N.Y. Oct. 21, 2020) (“class members

 are likely to be transient and mail to the last known address may not be the best way to reach

 them”); Qiang Lu v. Purple Sushi Inc., 447 F.Supp.3d 89, 96-97 (S.D.N.Y. Mar. 19, 2020)
                                                 2
Case 1:20-cv-02568-CBA-RLM Document 31 Filed 10/27/20 Page 3 of 4 PageID #: 123




 (ordering notice to be sent “in any relevant language via mail, email, text, or social media

 platform”); Moses v. Griffin Indus., LLC, No. 18-cv-1200 (ALC) (OTW), 2020 WL

 5813737, at *6 (S.D.N.Y. Sept. 30, 2020) (approving notice by mail, email, text message, and

 social media); Jian Wu v. Sushi Nomado of Manhattan, Inc., 17cv04661 (PGG) (DF), 2019

 WL 3759126, at *12-13 (S.D.N.Y. July 25, 2019) (same). Accordingly, defendants must

 produce, within ten days of the date of this Order, collective members’ telephone numbers,

 along with their names, last known mailing addresses and dates of employment, as provided in

 paragraph 2 of the parties’ Stipulation.

        In addition, the consent form and notice proposed by the parties fail to adequately offer

 an option for a collective member to choose to proceed in this case pro se or with counsel of

 their own choosing. See Zhongle Chen, 2020 WL 1900582, at *16; Moses, 2020 WL

 5813737, at *4. Accordingly, the parties are directed to revise the consent form to specifically

 offer the opportunity to opt-in to the collective action pro se or with separate counsel. See

 Consent Form, DE #29-2. Further, the responses to Question 8 on page 3 and Question 9 on

 page 4 of the proposed notice must be changed to advise that the collective action member may

 join this lawsuit but retain their own counsel or choose to represent themselves. 1 See Notice,

 DE #29-1.




 1
  The parties may refer to the Notice and Consent Form approved by this Court in Mason v. Lumber
 Liquidators, 17-cv-4780 (MKB), DE #70-1, DE #70-4.
                                                   3
Case 1:20-cv-02568-CBA-RLM Document 31 Filed 10/27/20 Page 4 of 4 PageID #: 124




          The parties must file a revised notice and consent form in accordance with this

 Memorandum and Order, by October 30, 2020.

             SO ORDERED.

 Dated:      Brooklyn, New York
             October 27, 2020
                                                /s/   Roanne L. Mann
                                               ROANNE L. MANN
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
